PER CURIAM.
It was agreed and stipulated at the pre-hearing conference that all proper medical treatment had been provided by the employer/carrier, and at the hearing held on April 3, 1980, it was the claimant’s position that she was entitled to permanent and total disability benefits or permanent partial disability benefits in excess of those assigned by the doctor and accepted by the carrier. There was no request for future medical care.
The carrier correctly cites City of Hialeah v. Hilyard, 379 So.2d 1029 (Fla. 1st DCA 1980) for the proposition that it is error for a Deputy Commissioner to rule on issues not in controversy. Paragraph 2 of the decretal portion of the order is stricken, The order is otherwise affirmed.
MILLS, C. J., and SHAW and JOANOS, JJ., concur.